Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 27, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  136580                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Stephen J. Markman,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 136580
                                                                    COA: 283135
                                                                    Allegan CC: 03-034010-DJ
  CESAR CASSARRUBIAS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 25, 2008 order
  of the Court of Appeals is considered. We DIRECT former appellate counsel, Pedro
  Ferrer, to file a supplemental brief addressing the reason(s) for his failure to file an
  application for leave to appeal in the Court of Appeals within the deadlines set forth in
  MCR 7.205. Counsel shall file the supplemental brief within 28 days of the date of this
  order.

        The application for leave to appeal remains pending.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 27, 2008                    _________________________________________
           s1020                                                               Clerk